Citation Nr: 0822893	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in January 2004.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized medical 
expenses incurred at Vista Hospital in Louisville, Colorado 
from January 8 to January 9, 2004.  Information previously 
entered in Veterans Appeals Control and Locator System 
(VACOLS) indicates that the claim was denied on May 18, 2004; 
the veteran filed a Notice of disagreement on June 1, 2004; 
the Statement of the Case was issued on May 11, 2006, and 
that the VA Form 1-9 was filed on June 26, 2006.  None of 
these documents is contained in the claims folder.   

In May 2008, the Board requested the Medical Administration 
Folder from the Fort Harrison VA Medical Center (VAMC).  The 
Fort Harrison VAMC provided medical records in response the 
Board's request but did not provide the Medical 
Administration Folder.  Therefore, this case must be remanded 
so that the Medical Administration Folder may be located and 
associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The Fort Harrison VAMC should obtain 
the veteran's Medical Administration 
Folder and associate it with the record.

2.  After completing any necessary 
development, the Fort Harrison VAMC should 
readjudicate the claim for  payment or 
reimbursement for the cost of unauthorized 
medical expenses incurred in January 2004.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



